DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Claim Status
This office action is in response to the filing of 02/03/2022. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-5, 7-8, 10-12, 14, 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Whitman (US Patent 6716233).

Regarding Claim 1, Whitman discloses a surgical instrument (100-Fig. 2), comprising: 
a stapling end effector (200-Fig. 3) comprising a staple-applying assembly (Fig. 3, assembly of anvil 202 and SBSR 204) having two opposing stapling surfaces defining a closure distance therebetween (Fig. 3, opposing surfaces of 202 and 204 define a closure gap), wherein at least one of the stapling surfaces is movable with respect to the other of the stapling surfaces (Fig. 3, anvil 202 moves relative to SBSR 204 by the rotation of shaft 206a); and 
a handle (102-Fig. 2) connected to the stapling end effector and comprising: 
a power source (114-Fig. 2); 
a staple-firing assembly (Figs. 2-3, assembly of motor 110, shaft 136b, tip 138b and shaft 206b): 
comprising a first electric motor (110-Fig. 2) that is supplied with power from the power source (Column 8, lines 22-43); and 
operatively connected to the staple-applying assembly (Figs. 2-3, motor 110 rotates shaft 206b via shaft 136b) and, when actuated by the first electric motor, (Column 10, lines 45-50 and Fig 3, 208b is linearly displaces by the rotation of shaft 206b, Fig. 4, staple driver is armed and the surgeon fires the staple driver); and
a closure assembly comprising (Fig. 2-3, assembly of motor 112, shafts 136a and 206a): 
a second electric motor (112-Fig. 2) that is supplied with power from the power source (Column 8, lines 22-43); a drive part (208a-Fig. 3): 
selectively moved by the second electric motor (Fig. 3, rotation of shaft 206a results in a linear displacement of member 208a) along a drive-part axis (Fig. 3, shaft 206a defines a drive axis); and
operatively connected to the stapling end effector such that (Fig. 2-3, shaft 206a is connected to motor 112 via shaft 136a), when the second electric motor is supplied with power, the drive part advances the at least one movable stapling surface towards the opposing stapling surface (Fig. 3, rotation of shaft 206a results in linear displacement of anvil 202 towards or away from 204); 
a detection mechanism (152-Fig. s, the pulse oximeter and proximity sensor of Fig. 4) operable to detect a position of the drive part along the drive-part axis (Fig. 4, once anvil is retracted into the safe staple firing range, is interpreted as a determination of where the anvil 202 is located relative to SBSR 204, wherein member 208a would be within a safe staple firing range along shaft 206a); and 
a controller (140-Fig. 2) entirely contained within the handle and operatively connected to the staple-firing assembly and the detection mechanism (Fig. 2, processor 140 is within handle 102 and connected to triggers 108 (a-b)), the controller configured to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range (Fig. 4 and Column 10, lines 51-68, controller prevents actuation of the SBSR until the proximity conditions are met, which is interpreted as the member 208a must be located on a portion of shaft 206a that places the anvil within a safe staple firing range), 
wherein the power source, first electric motor, second electric motor, and controller are entirely contained within the handle (Fig. 2, motors 110 and 112 and power source 114 are within the handle 102 of tool 100).

Regarding Claim 2, Whitman discloses wherein the power source comprises a rechargeable battery disposed inside the handle (Column 8, lines 22-43, rechargeable battery pack).

Regarding Claim 3, Whitman discloses wherein the two opposing stapling surfaces comprise an anvil (surface 212 of anvil 202) and a staple cartridge (Fig. 3, surface 218 of SBSR 204 which supports a series of staple ports which contain staples 224), and the anvil is movable with respect to the staple cartridge (Fig. 3, displacement of member 208a changes the distance between SBSR 204 and anvil 202).

Regarding Claim 4, Whitman discloses wherein the handle further comprises an actuating mechanism (108(a-b)-Fig. 2) that is operatively connected to the staple-firing assembly to selectively actuate the staple-firing assembly (Column 8, lines 9-21).

Regarding Claim 5, Whitman discloses wherein the staple-firing assembly comprises a firing member (208b-Fig. 3) configured to move along the drive-part axis (Fig. 3, shaft 206b defines a drive axis) to cause the staple-applying assembly to eject at least one staple (Column 4, lines 5-23).

Regarding Claim 7, Whitman discloses wherein the controller prevents actuation of the staple-firing assembly (Fig. 4, logical sequence of the processor, sensor and mechanical actions of driver 100) when the drive part is at a position corresponding to a pre-defined minimum closure distance between the two opposing stapling surfaces (Fig. 4, safe staple firing range), the pre-defined minimum closure distance being too short for therapeutic stapling (Fig. 4, pulse oximeter indicates that the blood flow through the tissue has been compromised, is interpreted as the closure gap being too short for therapeutic stapling).

Regarding Claim 8, Whitman discloses wherein the controller prevents actuation of the staple-firing assembly (Fig. 4, logical sequence of the processor, sensor and mechanical actions of driver 100) when the drive part is at a position corresponding to a closure distance between the two opposing stapling surfaces that is less than a pre-defined minimum closure distance (Fig. 4, pulse oximeter indicates that the blood flow through the tissue has been compromised, is interpreted as the closure distance being less than a minimum predefined closure distance).

Regarding Claim 10, Whitman discloses wherein the drive part is comprised of a rod (214-Fig. 3) operable to reciprocate along the drive-part axis (Fig. 3, post 214 moves with member 2085a along shaft 206a), and movement of the rod in at least one direction on the drive-part axis causes the movable stapling surface to move with respect to the opposing stapling surface (Fig, 3, movement of member 208a results in movement of post 214).

Regarding Claim 11, Whitman discloses a surgical instrument (100-Fig. 2), comprising: 
a stapling end effector (200-Fig. 3) comprising a proximal effector end (203-Fig. 3) and a staple-applying assembly (Fig. 3, assembly of SBSR 204 and anvil 202) having two opposing stapling surfaces (Fig. 4, surface 212 and opposing surface 218) defining a closure distance therebetween (Fig. 4, the gap defined between surfaces 212 and 218), wherein at least one of the stapling surfaces is movable with respect to the other of the stapling surfaces (Fig. 4, surface 212 is displaced as anvil 202 is displaced); 
a shaft (104-Fig. 2) having a proximal shaft end (Fig. 2, portion of shaft 104 adjacent to handle 102) and a distal shaft end (Fig. 2, terminal 146 defines a distal end of shaft 104), wherein the distal shaft end is connected to the stapling end effector (Column 9, lines 41-57, 200 is coupled drive components of Fig. 2); and 
a handle (102-Fig. 2) connected to the proximal shaft end (Fig. 2) and comprising: 
a power source (114-Fig. 2); 
a staple-firing assembly (Figs. 2-3, assembly of motor 110, shaft 136b, tip 138b and shaft 206b): 
comprising a first electric motor (110-Fig. 2) that is supplied with power from the power source (Column 8, lines 22-43); and 
operatively connected to the staple-applying assembly (Figs. 2-3, motor 110 rotates shaft 206b via shaft 136b) and, when actuated by the first electric motor, causing the staple-applying assembly to staple tissue disposed between the two opposing stapling surfaces (Column 10, lines 45-50 and Fig 3, 208b is linearly displaces by the rotation of shaft 206b, Fig. 4, staple driver is armed and the surgeon fires the staple driver); and 
a closure assembly comprising (Fig. 2-3, assembly of motor 112, shafts 136a and 206a): 
a second electric motor (112-Fig. 2) that is supplied with power from the power source (Column 8, lines 22-43); 
a drive part (208a-Fig. 3): selectively moved by the second electric motor (Fig. 3, rotation of shaft 206a results in a linear displacement of member 208a) along a drive-part axis (Fig. 3, shaft 206a defines a drive axis); and operatively connected to the stapling end effector such that (Fig. 2-3, shaft 206a is connected to motor 112 via shaft 136a), when the second electric motor is supplied with power, the drive part advances the at least one movable stapling surface towards the opposing stapling surface (Fig. 3, rotation of shaft 206a results in linear displacement of anvil 202 towards or away from 204); 
a detection mechanism (152-Fig. s, the pulse oximeter and proximity sensor of Fig. 4) operable to detect a position of the drive part along the drive-part axis (Fig. 4, once anvil is retracted into the safe staple firing range, is interpreted as a determination of where the anvil 202 is located relative to SBSR 204, wherein member 208a would be within a safe staple firing range along shaft 206a); and 
a controller (140-Fig. 2) operatively connected to the staple-firing assembly and the detection mechanism (Fig. 2, processor 140 is within handle 102 and connected to triggers 108 (a-b)), the controller configured to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined range (Fig. 4 and Column 10, lines 51-68, controller prevents actuation of the SBSR until the proximity conditions are met, which is interpreted as the member 208a must be located on a portion of shaft 206a that places the anvil within a safe staple firing range), 
wherein the power source, first electric motor, second electric motor, and controller are entirely contained within the handle (Fig. 2, motors 110 and 112 and power source 114 are within the handle 102 of tool 100).

Regarding Claim 12, Whitman discloses wherein the controller prevents actuation of the staple-firing assembly (Fig. 4, logical sequence of the processor, sensor and mechanical actions of driver 100) when the drive part is at a position corresponding to a pre-defined minimum closure distance between the two opposing stapling surfaces (Fig. 4, safe staple firing range) that is too short for therapeutic stapling (Fig. 4, pulse oximeter indicates that the blood flow through the tissue has been compromised, is interpreted as the closure gap being too short for therapeutic stapling).

Regarding Claim 14, Whitman discloses wherein the controller prevents actuation of the staple-firing assembly (Fig. 4, logical sequence of the processor, sensor and mechanical actions of driver 100) when the drive part is at a position corresponding to a closure distance between the two opposing stapling surfaces that is less than a pre-defined minimum closure distance (Fig. 4, pulse oximeter indicates that the blood flow through the tissue has been compromised, is interpreted as the closure distance being less than a minimum predefined closure distance).

Regarding Claim 16, Whitman discloses a surgical instrument (100-Fig. 2), comprising: 
a stapling end effector (200-Fig. 3) comprising a staple-applying assembly (Fig. 3, assembly of SBSR 204 and anvil 202) having an anvil (202-Fig. 3) and a staple cartridge (Fig. 3, surface 218 of SBSR 204 which supports a series of staple ports which contain staples 224), wherein at least the anvil is movable with respect to the staple cartridge (Column 9, lines 58-67, anvil 202 is displaced relative to SBSR 204); and 
(102-Fig. 2) connected to the stapling end effector (Figs. 2-3, attachment 200 is connected to handle 102 via shaft 104) and comprising:
a power source (114-Fig. 2); 
a staple-firing assembly (Figs. 2-3, assembly of motor 110, shaft 136b, tip 138b and shaft 206b): comprising a first electric motor (110-Fig. 2) that is supplied with power from the power source (Column 8, lines 22-43); and operatively connected to the staple-applying assembly (Figs. 2-3, motor 110 rotates shaft 206b via shaft 136b) and, when actuated by the first electric motor, causing the staple-applying assembly to staple tissue disposed between the anvil and staple cartridge (Column 10, lines 45-50 and Fig 3, 208b is linearly displaces by the rotation of shaft 206b, Fig. 4, staple driver is armed and the surgeon fires the staple driver); and 
a closure assembly comprising (Fig. 2-3, assembly of motor 112, shafts 136a and 206a): 
a second electric motor (112-Fig. 2) that is supplied with power from the power source (Column 8, lines 22-43); 
a drive part (208a-Fig. 3): selectively moved by the second electric motor (Fig. 3, rotation of shaft 206a results in a linear displacement of member 208a) along a drive-part axis (Fig. 3, shaft 206a defines a drive axis); and operatively connected to the stapling end effector such that (Fig. 2-3, shaft 206a is connected to motor 112 via shaft 136a), when the second electric motor is supplied with power, the drive part advances the anvil towards the staple cartridge, wherein a distance between the anvil and the staple cartridge defines an anvil-cartridge gap (Fig. 3, rotation of shaft 206a results in linear displacement of anvil 202 towards or away from 204, wherein the distance between 202 and 204 is a gap); 
a detection mechanism (152-Fig. s, the pulse oximeter and proximity sensor of Fig. 4) operable to detect a position of the drive part along the drive-part axis (Fig. 4, once anvil is retracted into the safe staple firing range, is interpreted as a determination of where the anvil 202 is located relative to SBSR 204, wherein member 208a would be within a safe staple firing range along shaft 206a); and 
a controller (140-Fig. 2) operatively connected to the staple-firing assembly and the detection mechanism (Fig. 2, processor 140 is within handle 102 and connected to triggers 108 (a-b)), the controller configured to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to an anvil-cartridge gap within a pre-defined range (Fig. 4 and Column 10, lines 51-68, controller prevents actuation of the SBSR until the proximity conditions are met, which is interpreted as the member 208a must be located on a portion of shaft 206a that places the anvil within a safe staple firing range), 
wherein the power source, first electric motor, second electric motor, and controller are entirely contained within the handle (Fig. 2, motors 110 and 112 and power source 114 are within the handle 102 of tool 100).

Regarding Claim 17, Whitman discloses wherein the controller prevents actuation of the staple-firing assembly (Fig. 4, logical sequence of the processor, sensor and mechanical actions of driver 100) when the drive part is at a position corresponding to a pre-defined minimum anvil-cartridge gap (Fig. 4, safe staple firing range) that is too short for therapeutic stapling (Fig. 4, pulse oximeter indicates that the blood flow through the tissue has been compromised, is interpreted as the closure gap being too short for therapeutic stapling).

Regarding Claim 19, Whitman discloses Whitman discloses wherein the controller prevents actuation of the staple-firing assembly (Fig. 4, logical sequence of the processor, sensor and mechanical actions of driver 100) when the drive part is at a position corresponding to an anvil-cartridge gap that is less than a pre-defined minimum distance (Fig. 4, pulse oximeter indicates that the blood flow through the tissue has been compromised, is interpreted as the closure distance being less than a minimum predefined closure distance).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 9, 13, 15, 18 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (US Patent 6716233) as applied to the parent claim above, and further in view of Whitman (US Pub. 20030073981), which will be refer to as Whitman-981.

Regarding Claims 6, 13 and 18, Whitman discloses wherein the pre-defined firing range (Fig. 4, safe staple firing range) in the parent claim.
However, Whitman is silent regarding the pre-defined firing range or minimum anvil-cartridge gap is 1 cm or less.
Whitman-981 teaches a pre-defined firing range or minimum anvil-cartridge gap (Figs. 15a-16 and paragraph [0091], predetermined threshold G3) is 1 cm or less (paragraph [0091], G3 is 1.0 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the safe staple range of Whitman, to have incorporated the gap range of Whitman981, to further define the staple firing range of Whitman, to ensure that the surgeon may fire the staples into the patient’s tissue.

Regarding Claims 9, 15 and 20, Whitman discloses the detection mechanism in the parent claim.
 However, Whitman is silent regarding wherein the detection mechanism is comprised of at least one limit switch configured to detect when the drive part is at a position corresponding to a closure distance between the two opposing stapling surfaces that is too short for therapeutic stapling.
Whitman-981 teaches wherein a detection mechanism (Figs. 7-8 and paragraph [0049], assembly of controller 122 and sensors 246 and 248 and encoders 106 and 108) is comprised of at least one limit switch (examiner notes that encoders can perform the same function of a limit switch) configured to detect when the drive part (paragraph [0049], describes how controller 122 can determine the position and/or state of the components of the surgical instrument or attachment connected to the electro-mechanical surgical device) the corresponding to a closure distance between the two opposing stapling surfaces that is too short for therapeutic stapling (Fig. 15a-16 uses gap comparisons during stapler operation, which is interpreted as the controller determining if the closure distance is too short for therapeutic stapling).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified detection mechanism as disclosed by Whitman, to have incorporated the sensors and encoders of Whitman-981, to further define the staple firing range of Whitman, to ensure that the surgeon may fire the staples into the patient’s tissue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Noticed of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/09/2022